Name: Council Regulation (EC) NoÃ 538/2008 of 29Ã May 2008 amending Regulation (EC) NoÃ 1386/2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation
 Type: Regulation
 Subject Matter: fisheries;  world organisations
 Date Published: nan

 17.6.2008 EN Official Journal of the European Union L 157/1 COUNCIL REGULATION (EC) No 538/2008 of 29 May 2008 amending Regulation (EC) No 1386/2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1386/2007 of 22 October 2007 laying down conservation and enforcement measures applicable in the Regulatory Area of the Northwest Atlantic Fisheries Organisation (1), and in particular Article 70 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EC) No 1386/2007 implements certain conservation and enforcement measures adopted by the Northwest Atlantic Fisheries Organisation (hereinafter referred to as the NAFO). (2) At its 29th annual meeting held in September 2007, NAFO adopted a number of amendments to its conservation and enforcement measures. Those amendments relate to the provisions on mesh size, transhipments, closed areas to ensure coral protection, catch reports, definition of serious infringement, product codes, the port inspection format as well as technical requirements for boarding ladders. (3) Furthermore, mistakes have been found in Regulation (EC) No 1386/2007 that need to be corrected: there are a number of errors in cross references and certain elements are missing in point 3 of Annex VII. (4) Regulation (EC) No 1386/2007 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1386/2007 is hereby amended as follows: 1. the following point shall be added to Article 3: 20. Transhipment  means the transfer, over the side, of any quantity of fisheries resources or products thereof retained on board, from one fishing vessel to another.; 2. the following paragraph shall be added to Article 7: 4. Vessels fishing for redfish in Division 3O using midwater trawls shall use nets with a minimum mesh size of 90 mm.; 3. Article 12 shall be replaced by the following: Article 12 Fisheries restricted areas 1. The conduct of fishing activities involving demersal fishing gears shall be prohibited in the following areas: Area Coordinate 1 Coordinate 2 Coordinate 3 Coordinate 4 Orphan Knoll 50.00.30 N 45.00.30 W 51.00.30 N 45.00.30 W 51.00.30 N 47.00.30 W 50.00.30 N 45.00.30 W Corner Seamounts 35.00.00 N 48.00.00 W 36.00.00 N 48.00.00 W 36.00.00 N 52.00.00 W 35.00.00 N 52.00.00 W Newfoundland Seamounts 43.29.00 N 43.20.00 W 44.00.00 N 43.20.00 W 44.00.00 N 46.40.00 W 43.29.00 N 46.40.00 W New England Seamounts 35.00.00 N 57.00.00 W 39.00.00 N 57.00.00 W 39.00.00 N 64.00.00 W 35.00.00 N 64.00.00 W 2. The following area in Division 3O shall be closed to all fishing activity involving bottom contact gear. The closed area is defined by connecting the following coordinates (in numerical order and back to coordinate 1): Point No Latitude Longitude 1 42 °53 ²00 ³N 51 °00 ²00 ³W 2 42 °52 ²04 ³N 51 °31 ²44 ³W 3 43 °24 ²13 ³N 51 °58 ²12 ³W 4 43 °24 ²20 ³N 51 °58 ²18 ³W 5 43 °39 ²38 ³N 52 °13 ²10 ³W 6 43 °40 ²59 ³N 52 °27 ²52 ³W 7 43 °56 ²19 ³N 52 °39 ²48 ³W 8 44 °04 ²53 ³N 52 °58 ²12 ³W 9 44 °18 ²38 ³N 53 °06 ²00 ³W 10 44 °18 ²36 ³N 53 °24 ²07 ³W 11 44 °49 ²59 ³N 54 °30 ²00 ³W 12 44 °29 ²55 ³N 54 °30 ²00 ³W 13 43 °26 ²59 ³N 52 °55 ²59 ³W 14 42 °48 ²00 ³N 51 °41 ²06 ³W 15 42 °33 ²02 ³N 51 °00 ²00 ³W 4. in Article 19, paragraph 5 shall be replaced by the following: 5. Member States shall every two years certify the correctness of the capacity plans for all vessels authorised to fish pursuant to Article 14. The master shall ensure that a copy of this certification remains onboard to be shown to an inspector upon request.; 5. the following point shall be added to Article 21(2): (f) the catch prior to entry and exit from Division 3L. These reports shall be made by vessels that fish shrimp in Division 3L and shall be sent one hour prior to crossing the boundary of that Division. The report shall indicate the catches taken onboard since the previous catch report, by Division and species (3 alpha code) in kg, rounded to the nearest 100 kg.; 6. in Article 30, paragraph 5 shall be replaced by the following: 5. The master of the vessel observed may, on his own request, be provided with a copy of the observer's report referred to in Article 28(1).; 7. in Article 32, paragraph 1 shall be replaced by the following: 1. The competent authorities of the Member States receiving the report of the observer in accordance with Article 28 shall evaluate the contents and conclusions of that report.; 8. Article 47 shall be amended as follows: (a) point (b) shall be replaced by the following: (b) provide a boarding ladder constructed and used as described in the conservation and enforcement measures of NAFO;; (b) the following point shall be inserted: (b)a if a mechanical hoist is provided, ensure that its ancillary equipment is of a type approved by the national administration. It shall be of such design and construction as to ensure that the inspector can embark and disembark in a safe manner including a safe access from the hoist to the deck and vice versa. A boarding ladder complying with point (b) shall be kept on deck adjacent to the hoist and available for immediate use;; 9. Annex II shall be replaced by the text in Annex I to this Regulation; 10. Annex VII shall be amended in accordance with Annex II to this Regulation; 11. Annex XII shall be replaced by the text in Annex III to this Regulation; 12. Annex XIII shall be deleted; 13. Annex XIV(b) shall be replaced by the text in Annex IV to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2008. For the Council The President A. VIZJAK (1) OJ L 318, 5.12.2007, p. 1. ANNEX I ANNEX II The list that follows is a list of stocks that need to be reported in accordance with Article 22. ANG/N3NO Lophius americanus American angler CAA/N3LMN Anarhichas lupus Atlantic wolffish CAP/N3LM Mallotus villosus Capelin CAT/N3LMN Anarhichas spp. Catfishes (Wolffishes) nei HAD/N3LNO Melanogrammus aeglefinus Haddock HAL/N23KL Hippoglossus hippoglossus Atlantic halibut HAL/N3M Hippoglossus hippoglossus Atlantic halibut HAL/N3NO Hippoglossus hippoglossus Atlantic halibut HER/N3L Clupea harengus Herring HKR/N2J3KL Urophycis chuss Red hake HKR/N3MNO Urophycis chuss Red hake HKS/N3LMNO Merlucius bilinearis Silver hake RNG/N23 Coryphaenoides rupestris Roundnose grenadier HKW/N2J3KL Urophycis tenuis White hake POK/N3O Pollachius virens Pollock (= Saithe) PRA/N3M Pandalus borealis Northern prawn RHG/N23 Macrourus berglax Roughhead grenadier SKA/N2J3K Raja spp. Skates SKA/N3M Raja spp. Skates SQI/N56 Illex illecebrosus Short-fin squid VFF/N3LMN  Fishes unsorted, unidentified WIT/N3M Glyptocephalus cynoglossus Witch flounder YEL/N3M Limanda ferruginea Yellow-tail flounder ANNEX II Point 3 of Annex VII to Regulation (EC) No 1386/2007 shall be replaced by the following: 3. Catch report Data element Field code Mandatory/optional Remarks Start record SR M System detail; indicates start of record Address AD M Message detail; destination, XNW for NAFO From FR M Name of transmitting party Sequence number SQ M Message detail; message serial number in current year Type of message TM M Message detail; message type, CAT as catch report Radio call sign RC M Vessel registration detail; international radio call sign of the vessel Trip number TN O Activity detail; fishing trip serial number in current year Vessel name NA O Vessel registration detail; name of the vessel Contracting Party Internal reference Number IR O Vessel registration detail; unique Contracting Party vessel number as ISO-3 flag state code followed by number External registration number XR O Vessel registration detail; the side number of the vessel Relevant area RA M NAFO Division into which the vessel has entered Latitude LA M (1) Activity detail; position at time of transmission Longitude LO M (1) Activity detail; position at time of transmission Catches CA Activity detail; cumulative catch by species retained on board, either since commencement of fishing in RA or last Catch report, in pairs as needed. Species M FAO species code Live weight M Live weight in kilograms, rounded to the nearest 100 kilograms Days fished DF M Activity detail; number of fishing days in the NAFO Regulatory area since commencement of fishing or last Catch report Date DA M Message detail; date of transmission Time TI M Message detail; time of transmission End of record ER M System detail; indicates end of the record (1) Optional if a vessel is subject to satellite tracking. ANNEX III ANNEX XII Port inspection report ANNEX IV ANNEX XIV(b) Product form codes Code Product form A Round  Frozen B Round  Frozen (cooked) C Gutted head on  Frozen D Gutted head off  Frozen E Gutted head off  Trimmed  Frozen F Skinless fillets  Bone in  Frozen G Skinless fillets  Boneless  Frozen H Skin on fillets  Bone in  Frozen I Skin on fillets  Boneless  Frozen J Salted fish K Pickled fish L Canned products M Oil N Meal produced from whole fish O Meal produced from offal P Other (specify)